                                                                         HH
Case 9:18-cv-80106-DMM Document 281 Entered on FLSD Docket 03/10/2021 Page 1 of 4
             USCA11 Case: 21-10716 Date
                                   (1 of Filed:
                                         81) 03/04/2021 Page: 1 of 2
                                                                                     Mar 10, 2021
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                    MIAMI


                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                           March 10, 2021

   Brian David Gottlieb
   Reifkind Thompson & Rudzinski, LLP
   3333 W COMMERCIAL BLVD STE 200B
   LAUDERDALE LAKES, FL 33309

   Appeal Number: 21-10716-G
   Case Style: Global Digital Solutions, Inc. v. Grupo Rontan Electro Metalurgica, S.A., et al
   District Court Docket No: 9:18-cv-80106-DMM

   This Court requires all counsel to file documents electronically using the Electronic Case
   Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
   are permitted to use the ECF system by registering for an account at www.pacer.gov.
   Information and training materials related to electronic filing, are available at
   www.ca11.uscourts.gov.

   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inquiries.

   Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
   admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
   pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
   wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
   Application for Admission to the Bar and Appearance of Counsel Form are available at
   www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
   attorney files an appearance form. See 11th Cir. R. 46-6(b).

   11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
   You must file a completed Civil Appeal Statement, with service on all other parties, within 14
   days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
   www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

   MEDIATION. If a Civil Appeal Statement is required to be filed, your appeal and all
   related matters will be considered for mediation by the Kinnard Mediation Center. The
   mediation services are free and the mediation process is confidential. You may
   confidentially request mediation by calling the Kinnard Mediation Center at 404-335-6260
   (Atlanta) or 305-714-1900 (Miami). See 11th Cir. R. 33-1.
Case 9:18-cv-80106-DMM Document 281 Entered on FLSD Docket 03/10/2021 Page 2 of 4
             USCA11 Case: 21-10716 Date
                                   (2 of Filed:
                                         81) 03/04/2021 Page: 2 of 2




   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
   CIP within 14 days after the date the case or appeal is docketed in this court;
   Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and 11th Cir. R. 26.1-1.

   On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.

   Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
   days from this date, this appeal will be dismissed by the clerk without further notice unless the
   default(s) noted below have been corrected:

   File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
   Information Form is available from the district court clerk. Appellant is required to file and
   serve copies of the form in accordance with the instructions included on the form. UNLESS A
   TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
   WITHIN 40 DAYS FROM MARCH 4, 2021. See 11th Cir. R. 12-1 and 31-1.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lee Aaron, G
   Phone #: 404-335-6172

                                                                    DKT-2 Appeal WITH Deficiency
Case 9:18-cv-80106-DMM Document 279
                                  281 Entered on FLSD Docket 03/04/2021
                                                             03/10/2021 Page 1
                                                                             3 of 3
                                                                                  4
             USCA11 Case: 21-10716 Date
                                     (3 of Filed:
                                           81) 03/04/2021 Page: 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

   GLOBAL DIGITAL SOLUTIONS, INC.,

         Plaintiff,

   v.                                            CASE NO.: 9:18cv80106-DMM

   GRUPO RONTAN ELECTRO
   METALURGICA, S.A., JOSE CARLOS
   BOLZAN, and JOÃO ALBERTO
   BOLZAN,

        Defendants.
   _____________________________________/

                                  NOTICE OF APPEAL

         Notice is given that all Defendants in the above-named case hereby appeal to

   the United States Court of Appeals for the Eleventh Circuit the following orders

   entered in this action on the dates listed:

         -Order on Motion to Dismiss, ECF No. 49, entered May 23, 2019;

         -Order on Motions for Summary Judgment, ECF No. 181, entered
               November 26, 2019;

         -Order Granting Motion for Default Judgment, ECF No. 206, entered
               February 28, 2020;

         -Order on Motion for Judgment as a Matter of Law, ECF No. 207,
               entered February 28, 2020;

         -Order Denying Motion for Relief from Default Judgment, ECF No.
               245, entered October 28, 2020;
Case 9:18-cv-80106-DMM Document 279
                                  281 Entered on FLSD Docket 03/04/2021
                                                             03/10/2021 Page 2
                                                                             4 of 3
                                                                                  4
             USCA11 Case: 21-10716 Date
                                     (4 of Filed:
                                           81) 03/04/2021 Page: 2 of 3


         -Order Granting Motions in Limine, ECF No. 258, November 30, 2020;

         -Order on Damages, ECF No. 275, entered February 3, 2021;

         -Final Judgment, ECF No. 276, entered February 3, 2021.


   Dated this 4th day of March, 2021.

                                        Reifkind, Thompson & Rudzinski, LLP
                                        Attorneys for Defendants
                                        3333 W. Commercial Blvd., Suite 200B
                                        Fort Lauderdale, FL 33309
                                        Tel: (954) 370-5152
                                        Fax: (954) 370-1992
                                        Email: bgottlieb@rtrlaw.com
                                               msued@rtrlaw.com

                                        By:_/s/ Brian D. Gottlieb ____________
                                              BRIAN D. GOTTLIEB, ESQ.
                                              F.B.N. 0015302




                                          2
